Title: From Thomas Jefferson to George Jefferson, 21 February 1800
From: Jefferson, Thomas
To: Jefferson, George



Dear Sir
Philadelphia Feb. 21. 1800.

I wrote you on the 6th. since which I have recieved your’s of the 5th. being indebted to mr Lyon the printer 10. Dollars, and perhaps something more for his magazines, I have desired him to call on you for paiment, which I pray you to make him. I put the letter to him under your cover, lest a letter from me to him might excite the officious notice of the post office. I forwarded to mr Randolph lately an account of the sale of his tobo. we could only get 7. Dollars, payable in five instalments from two months to two months. the 1st. is due March 15. mr Barnes will remit them to you for mr Randolph & mrs Key, and you will be pleased to keep her account separate & answer her orders for the money when in hand. I am Dear Sir
Your affectionate friend & servt

Th: Jefferson

